Exhibit 10.2
GUARANTEE AGREEMENT
          THIS GUARANTEE AGREEMENT dated as of September 30, 2008 (this
“Guarantee”) is entered into by JAIX LEASING COMPANY, a Delaware corporation
(the “Guarantor”), in favor of LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, as the administrative agent (in such capacity, the
“Administrative Agent”) for certain financial institutions (each a “Lender”, and
collectively the “Lenders”) from time to time party to the Credit Agreement
(defined below).
RECITALS
          JOHNSTOWN AMERICA CORPORATION, a Delaware corporation, FREIGHT CAR
SERVICES, INC., a Delaware corporation, JAC OPERATIONS, INC., a Delaware
corporation, the Guarantor, and FREIGHTCAR ROANOKE, INC., a Delaware corporation
(each a “Co-Borrower”, and collectively the “Co-Borrowers”), the Lenders and the
Administrative Agent are parties to a Second Amended and Restated Credit
Agreement dated as of August 24, 2007, by and among the Co-Borrowers, the
Administrative Agent and the Lenders (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”).
          The Co-Borrowers have requested that the Lenders and the
Administrative Agent (i) release the Guarantor from its obligations as a
Co-Borrower under the Credit Agreement and from certain other obligations it may
have under the other Loan Documents (as defined in the Credit Agreement) and
(ii) make certain other amendments to the Credit Agreement. The Lenders and the
Administrative Agent are willing to grant the Co-Borrowers’ requests subject to
the terms and conditions of a First Amendment to Second Amended and Restated
Credit Agreement of even date herewith by and among the Co-Borrowers, the
Administrative Agent and the Lenders (the “First Amendment”).
          As a condition to the effectiveness of the First Amendment, the
Administrative Agent and the Lenders have required the execution and delivery of
this Guarantee by the Guarantor.
          The Guarantor is an affiliate of the Co-Borrowers and expects to
derive economic benefits from the extensions of credit and other financial
accommodations from the Administrative Agent and the Lenders to the
Co-Borrowers.
          In consideration of the premises and to induce the Administrative
Agent and the Lenders to enter into the First Amendment and to induce the
Lenders to continue to extend credit under the Credit Agreement, the Guarantor
hereby agrees with the Administrative Agent, for the ratable benefit of the
Lenders, as follows:





--------------------------------------------------------------------------------



 



SECTION 1 DEFINITIONS.
          1.1 Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
          1.2 When used herein the following terms shall have the following
meanings:
     “Administrative Agent” has the meaning set forth in the preamble hereto.
     “Co-Borrower” has the meaning specified in the Recitals.
     “Credit Agreement” has the meaning specified in the Recitals.
     “First Amendment” has the meaning specified in the Recitals.
     “FreightCar America” means FreightCar America, Inc., a Delaware
corporation, the sole owner of the Guarantor.
     “Guarantee” has the meaning set forth in the preamble hereto.
     “Guarantor” has the meaning set forth in the preamble hereto.
     “Lender” has the meaning set forth in the preamble hereto.
     “Obligations” has the meaning specified in the Credit Agreement.
     “Satisfaction Time” means the payment in full in cash and performance of
all Obligations, except for contingent obligations under any provision of any
Loan Document that by its terms survives termination of such Loan Document.
SECTION 2 GUARANTY.
          2.1 Guaranty.
          (a) The Guarantor hereby, absolutely, unconditionally, and
irrevocably, as a primary obligor and not only a surety, guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Co-Borrowers of the Obligations when due
(whether at the stated maturity, by acceleration or otherwise).
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.
          (c) The Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of the Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.

2



--------------------------------------------------------------------------------



 



          (d) This Guarantee shall remain in full force and effect until the
Satisfaction Time.
          (e) No payment made by any Co-Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Co-Borrower, the Guarantor, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by the Guarantor
in respect of the Obligations or any payment received or collected from the
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of the Guarantor hereunder until the Satisfaction Time.
          2.2 No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Co-Borrower or any collateral security or guaranty or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from any Co-Borrower in respect of payments made
by the Guarantor hereunder, until the Satisfaction Time. If any amount shall be
paid to the Guarantor on account of such subrogation rights at any time before
the Satisfaction Time, such amount shall be held by the Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
          2.3 Amendments, etc. with respect to the Obligations. The Guarantor
shall remain obligated hereunder without any reservation of rights against the
Guarantor and without notice to or further assent by the Guarantor
notwithstanding that: (a) any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Obligations continued; (b) the Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender; and (c) the First Amendment, the Credit
Agreement, other Loan Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
the Lenders, as the case may be) may deem advisable from time to time.
          The Administrative Agent or any Lender may, from time to time, at its
sole discretion and without notice to the Guarantor, take any or all of the
following actions: (i) retain or obtain a security interest in any property of
any other Person to secure any of the Obligations; (ii) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to

3



--------------------------------------------------------------------------------



 



the undersigned, with respect to any of the Obligations; (iii) extend or renew
any of the Obligations for one or more periods (whether or not longer than the
original period), alter or exchange any of the Obligations, or release or
compromise any obligation of any of the undersigned hereunder or any obligation
of any nature of any other obligor with respect to any of the Obligations;
(iv) release any guaranty or right of offset or its security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Obligations or any obligation hereunder, or
extend or renew for one or more periods (whether or not longer than the original
period) or release, compromise, alter or exchange any obligations of any nature
of any obligor with respect to any such property; and (v) resort to the
undersigned for payment of any of the Obligations when due, whether or not the
Administrative Agent or any Lender has proceeded against any other obligor
primarily or secondarily obligated with respect to any of the Obligations.
          2.4 Waivers. The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice or proof of
reliance by the Administrative Agent or any Lender upon this Guarantee or the
acceptance hereof. The Obligations shall conclusively be deemed to have been
created, contracted, incurred, renewed, extended, amended, or waived in reliance
upon this Guarantee. Likewise, all dealings among the Co-Borrowers and the
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. The Guarantor waives: (a) diligence, presentment,
protest, demand for payment, notice of default, dishonor, nonpayment and all
other notices whatsoever to or upon any Co-Borrower or the Guarantor with
respect to the Obligations; (b) notice of the existence, creation or non-payment
of all or any of the Obligations; (c) all diligence in collection, protection
of, or realization upon any Obligations or any guaranty of any Obligations; and
(d) any and all defenses and claims which may be available to any Co-Borrower,
whether or not on account of a related transaction, against the Administrative
Agent or any Lender, including defense of waiver, release, discharge,
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, illegality and unenforceability.
          2.5 Payments. The Guarantor hereby guaranties that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
United States dollars at the office of the Administrative Agent specified in the
Credit Agreement.
SECTION 3 REPRESENTATIONS AND WARRANTIES.
          To induce the Administrative Agent and the Lenders to enter into the
First Amendment and to induce the Lenders to continue to make their respective
extensions of credit to the Co-Borrowers under the Credit Agreement, the
Guarantor hereby represents and warrants to the Administrative Agent and each
Lender that on the date hereof, Schedule 3 sets forth: (a) the Guarantor’s
jurisdiction of incorporation; (b) the location of the Guarantor’s chief
executive office; (c) the Guarantor’s exact legal name as it appears on its
organizational documents; and (d) the Guarantor’s organizational identification
number (to the extent the Guarantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.

4



--------------------------------------------------------------------------------



 



SECTION 4 COVENANTS.
          The Guarantor covenants and agrees with the Administrative Agent and
the Lenders that, from and after the date of this Guarantee until the
Obligations shall have been paid in full, the Guarantor shall not, except upon
30 days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent: (a) change its jurisdiction of incorporation or the
location of its chief executive office from that specified in Schedule 3 or in
any subsequent notice delivered pursuant to this Section 4; or (b) change its
name, identity or corporate structure.
SECTION 5 REMEDIAL PROVISIONS.
          If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Lenders, may exercise all rights and
remedies of a secured party under the UCC or any other applicable law in
addition to all other rights and remedies granted to them in this Guarantee and
in any other instrument or agreement securing, evidencing or relating to the
Obligations.
SECTION 6 MISCELLANEOUS.
          6.1 Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 15.2 of the Credit Agreement and except for amendments,
supplements or modifications to the schedules hereto as expressly contemplated
herein.
          6.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor hereunder shall be addressed to FreightCar
America and effected in the manner provided for in Section 15.5 of the Credit
Agreement and the Guarantor hereby appoints FreightCar America as its agent to
receive notices hereunder.
          6.3 INDEMNIFICATION BY GUARANTOR. THE GUARANTOR HEREBY AGREES TO
INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT AND THE LENDER FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY SUCH
ADMINISTRATIVE AGENT AND LENDERS OR ANY AND ALL OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO: (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY
INTERESTS, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS; (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY CO-BORROWER; (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY CO-BORROWER OR THE OPERATIONS CONDUCTED THEREON; (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS

5



--------------------------------------------------------------------------------



 



SUBSTANCES; OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT BY ANY OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE GUARANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 6.3 SHALL SURVIVE REPAYMENT OF ALL (AND SHALL BE)
OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), AND
TERMINATION OF THIS GUARANTEE.
          6.4 Enforcement Expenses.
          (a) The Guarantor agrees to pay or reimburse on demand each Lender and
the Administrative Agent for all reasonable out-of-pocket costs and expenses
(including attorneys’ fees) incurred in collecting against the Guarantor under
this Guarantee or otherwise enforcing or preserving any rights under this
Guarantee and the other Loan Documents.
          (b) The Guarantor agrees to pay, and to hold the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Guarantee.
          (c) The agreements in this Section 6.4 shall survive repayment of all
(and shall be) Obligations (and termination of all commitments under the Credit
Agreement) and termination of this Guarantee.
          6.5 Captions. Section captions used in this Guarantee are for
convenience only and shall not affect the construction of this Guarantee.
          6.6 Nature of Remedies. All Obligations of the Guarantor and rights of
the Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege
          6.7 Counterparts. This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute

6



--------------------------------------------------------------------------------



 



but one and the same Agreement. Receipt by telecopy of any executed signature
page to this Guarantee or any other Loan Document shall constitute effective
delivery of such signature page.
          6.8 Severability. The illegality or unenforceability of any provision
of this Guarantee or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Guarantee or any instrument or agreement required hereunder.
          6.9 Entire Agreement. This Guarantee, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Guarantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.
          6.10 Successors; Assigns. This Guarantee shall be binding upon the
Guarantor, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Guarantor, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Guarantee or any of the other Loan Documents. The
Guarantor may not assign or transfer any of its rights or Obligations under this
Guarantee without the prior written consent of the Administrative Agent.
          6.11 GOVERNING LAW. THIS GUARANTEE SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
          6.12 FORUM SELECTION; CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTEE SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT NOTHING IN THIS GUARANTEE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION

7



--------------------------------------------------------------------------------



 



BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          6.13 WAIVER OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTEE AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED, OR WHICH MAY IN THE
FUTURE BE DELIVERED, IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
          6.14 Set-off. The Guarantor agrees that the Administrative Agent and
each Lender have all rights of set-off and bankers’ lien provided by applicable
law, and in addition thereto, the Guarantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of the Guarantor then or thereafter with
the Administrative Agent or such Lender.
          6.15 Acknowledgements. The Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Loan Documents to which it is a party;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Guarantee or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantor and the Lenders.
          (d) The Administrative Agent and the Lenders (i) have not made any
representations or warranties with respect to, (ii) do not assume any
responsibility to the Guarantor for, and (iii) have no duty to provide
information to the Guarantor regarding, the enforceability of any of the
Obligations or the financial condition of any Co-Borrower. The Guarantor has
independently determined the creditworthiness of each Co-Borrower and the
enforceability of the Obligations and until the Obligations are paid in full,
will independently and without reliance on the Administrative Agent or any
Lender continue to make such determinations.
          6.16 Release. Upon the Satisfaction Time, this Guarantee and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

8



--------------------------------------------------------------------------------



 



          6.17 Reinstatement. This Guarantee shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Guarantor for liquidation or reorganization, should the Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the
Guarantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
          6.18 Deficiencies. The Guarantor expressly agrees that the Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing the Obligations, whether or not the
liability of any Co-Borrower or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision.
(Signature page follows)

9



--------------------------------------------------------------------------------



 



          Each of the undersigned has caused this Guarantee to be duly executed
and delivered as of the date first above written.

            JAIX LEASING COMPANY, as Guarantor
      By:           Name:   Kevin P. Bagby        Title:   Vice President,
Finance, Chief Financial Officer and Treasurer        LASALLE BANK NATIONAL
ASSOCIATION, as Administrative Agent
      By:           Name:   David J. Thomas        Title:   Senior Vice
President     

(Signature Page to Guarantee Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
GUARANTOR INFORMATION

                                  GUARANTOR   STATE OF     CHIEF EXECUTIVE      
      ORGANIZATIONAL ID   (exact legal name)   INCORPORATION     OFFICE     FEIN
    NUMBER  
JAIX Leasing Company
  Delaware   Two North Riverside Plaza     36-4026220       2467934  
 
          Suite 1250                             Chicago, IL 60606              
 

S-3-1